DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 11, 2020 is acknowledged.  Claims 1, 3, 4, 7, 10, 13, 15, 17, 19, 22, 24-26, and 29 are pending in the application.  Claims 2, 5, 6, 8, 9, 11, 12, 14, 16, 18, 20, 21, 23, 27, and 28 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “alginates” is duplicated.  It suggested to remove one of the entries.  See line 14 after “gum,” and before “cellulose” and line 15 before “carrageenans”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 10, 13, 15, 17, 19, 22, 24-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the frozen ice water composition" at lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of a frozen ice water composition (vs. frozen water ice composition, emphasis added) anywhere in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
“Polyol” is defined herein on page 3 line 25 through page 4 line 3 as a sugar alcohol having less than 4kcal per gram, wherein the term specifically does not refer to glycerol.
“Substantially free from intense sweetener and polyol” means that the composition contains less than 0.6% polyol and has a contribution of sweetness by intense sweeteners (CSIS) of 0-50 (page 4 lines 4-18).
“Added sugars” refers to all sugars added to the confection by the manufacturer plus sugars naturally present in honey, syrups and fruit juices added for sweetening purpose only, i.e. without delivering the fruit taste of the product.  It excludes sugars naturally present in the milk ingredient (such as lactose) or coming from the fruit.  Page 5 lines 7-10.
“Added fructose” refers to the fructose delivered by raw materials introduced in the frozen confection for sweetening purposes and not fructose naturally occurring in raw fruit material.  Page 5 line 16 through page 6 line 2.
“Multifunctional flavors” refers to the flavors that in addition to flavor deliver a function to the product, such as texture (page 6 lines 15-16).


Claims 1, 3, 4, 7, 10, 17, 19, 22, 24, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy et al. US 20070134404 (hereinafter “Lacy”) in view of Lometillo et al. US 20020164403 (hereinafter “Lometillo”).
With respect to claim 1, Lacy relates to ice confections such as water ices (paragraphs [0001] and [0035]), and the term water ice refers to a foodstuff intended for consumption in the frozen state (paragraph [0007]) (frozen water ice composition).
Regarding the limitation of the composition comprising carbohydrates and a total carbohydrates content of the frozen water ice composition not exceeding 29 wt% based on the total frozen water ice composition in claim 1, Lacy teaches the ice confection prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the carbohydrates comprising an added sugar consisting of a combination of sucrose and glucose syrup in claim 1, Lacy teaches the total sugar may comprise sucrose (paragraph [0026]) and the digestible complex saccharide is glucose syrup (paragraph [0028]).
Regarding the limitation of the added sugar is present in an amount of from 8.4 to 10.8 wt.% based on the total frozen water ice composition in claim 1, Lacy teaches the ice confection comprises total sugar, which may comprise sucrose (paragraph [0026]), in an amount of less than 17% and 2 to 25% of digestible complex saccharides (glucose syrup, paragraph [0028]) by weight of the ice confection (Abstract and paragraph [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of 0 to 1 wt. % of the total frozen water ice composition is fructose in claim 1, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0 and encompasses the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the frozen water ice composition has a total solids content above 17 wt.% of the total frozen water ice composition in claim 1, Lacy teaches the total solids content is at least 17% by weight of the ice confection (paragraph [0023]).
Regarding the limitation of the composition contains no added fructose in claim 1, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the composition is free of protein in claim 1, Lacy teaches water ice refers to a protein free foodstuff intended for consumption in the frozen state (paragraph [0007]).
Regarding the limitation of composition is substantially free of intense sweetener and polyols in claim 1, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols (paragraphs [0014]-[0016], [0019], and [0049]).
Regarding the limitation of the composition has a total oligosaccharides and polysaccharides content of less than 10 wt.% based on the total frozen water ice composition in claim 1, Lacy teaches an embodiment with at least 2% of non-digestible Lacy encompass the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (i) the frozen water ice composition consists of the water, the carbohydrates, a flavor, and a color or (ii) the frozen water ice composition consists of the water, the carbohydrates, a flavor, a color, a fruit juice, citric acid, and a stabilizer selected from the group consisting of locust bean gum, guar gum, alginates, cellulose, xanthan gum, carboxymethylcellulose, microcrystalline cellulose, carrageenans, pectins, and mixtures thereof in claim 1, Lacy teaches the ice confection contains water (paragraph [0022]), total sugar and digestible complex saccharides (carbohydrate, Abstract and paragraphs [0019] and [0020]) (i).  Lacy also teaches the ice confection may further contain fruit juice (paragraph [0008]), citric acid (Examples 1-6 in Table 2, P4), and a stabiliser such as locust bean gum, guar gum, alginates, cellulose, xanthan gum, carboxymethyl cellulose, microcrystalline cellulose, carrageenans, pectins, or mixtures thereof (paragraph [0036]) (ii).
However, Lacy 
Lometillo teaches water ice products are made with or without added flavor and color (paragraph [0006]).  
Based upon the fact Lacy and Lometillo similarly teach water ice compositions, Lometillo teaches water ice novelty products come in a variety of colors and flavors (paragraph [0002]) and can be flavored or colored as desired (paragraph [0006]), and the simple selection of a particular color or flavor of the water ice confection is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Lometillo, to include flavor and color in the water ice confection of Lacy based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically and aesthetically desirable water ice product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid,
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claim 3, Lacy teaches the ice confection comprises total sugar, which may comprise sucrose (paragraph [0026]), in an amount of less than 17% and 2 to 25% of digestible complex saccharides (glucose syrup, paragraph [0028]) by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 4, Lacy teaches the ice confection comprises total sugar in an amount of less than 17% and 2 to 25% of digestible complex saccharides by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 
With respect to claim 7, Lacy in view of Lometillo teaches the water ice composition comprises a multifunctional flavor in an amount of from 0.05 to 4 wt. % based on the total frozen water ice composition since Lometillo teaches fruit flavors are preferably added at a level of from about 2 to 15% by weight (paragraph [0021]) and Lacy teaches fruit extracts, pulp, or other fruit preparations may be used fresh, concentrated, or dehydrated in the ice confection (paragraph [0008]).  A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 
With respect to claim 10, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 17, Lacy teaches the solids content of the ice confection is at least 17% (paragraph [0023]), which overlaps the claimed ranged.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 
Regarding the limitation of the stabilizer in claim 17, Lacy teaches the stabilizer is selected from locust bean gum, carrageenan, guar gum, carboxymethyl cellulose, or mixtures thereof (paragraph [0036]), and preferably the stabilisers are present at a level of 0.05 to 1% by weight of the ice confection.  Lometillo also teaches adding a stabilizer to the water ice product at a level of from about 0.1 to 1.5% by weight (paragraph [0022]).  Given that Lacy and Lometillo similarly teach water ice compositions and Lometillo teaches the stabilizer is used as a viscosity modifier and as texture and body enhancers (paragraph [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the total carbohydrates content in claim 17, Lacy teaches the ice confection comprises total sugar in an amount of less than 17% and 2 to 25% of digestible complex saccharides by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 
With respect to claim 19, Lacy teaches the water ice is substantially fat free (paragraph [0007]).
With respect to claim 22, Lacy teaches the glucose syrup comprises glycose syrup having a DE in the range of 20 to 45 DE (paragraph [0028]), which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 24, Lacy teaches the solids content of the ice confection is at least 20% (paragraph [0023]).
With respect to claim 25, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols (paragraphs [0014]-[0016], [0019], and [0049]).
With respect to claim 26, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols such as sorbitol, mannitol, acesulfame K, aspartame, cyclamate, isomalt, saccharin, sucralose, thaumatin, neohesperidine, neotame, maltitol, lactitol, xylitol, and erythritol, and the reference is silent with respect to the presence of salt of aspartame-acesulfame (paragraphs [0014]-[0016], [0019], and [0049]).
With respect to claim 29, Lacy teaches the ice confection contains total sugar and digestible complex saccharides (carbohydrate, Abstract and paragraphs [0019] and .
	
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy et al. US 20070134404 (hereinafter “Lacy”) in view of Lometillo et al. US 20020164403 (hereinafter “Lometillo”) as applied to claim 1 above, and in further view of Saikali et al. US 20100124599 (hereinafter “Saikali”).
With respect to claims 13 and 15, modified Lacy does not expressly disclose the total energy content of the water ice composition.
Saikali teaches ice confection compositions, including water ice, with energy values in the range of 40 to 160 kcal/100 g (paragraphs [0020], [0039], and [0067]).
Given that Saikali and Lacy similarly teach preparing reduced sugar ice confections with pleasant taste and texture without using sugar alcohols/polyols or intense sweeteners (Saikali: paragraphs [0011]-[0013]; and Lacy: paragraphs [0001], [0014]-[0016], [0019], and [0049]), the energy of the ice confection is a function of the types and amounts of the ingredients selected (Lacy: paragraphs [0010]-[0013], [0019], and [0049]), and the claimed combination of ingredients and quantities thereof have been taught in Lacy as discussed above (Abstract; paragraphs [0020], [0024]-[0029], [0045], and [0046]; and Table 2, P4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Due to the amendments to the claims, the 35 USC 103 rejection of claims 1, 3, 4, 6, 7, 10, 13, 15, 17, 19, and 23-26 over Tapfer, claim 22 over Tapfer in view of Huber, and claims 1 and 27-29 over Ghaffari in view of Arbuckle have been withdrawn.  Upon further consideration, a new ground(s) of rejection has been made.  As discussed above, Lacy in view of Lometillo teaches a water ice composition similar to that as presently claimed.  Applicant’s arguments with respect to Tapfer, Huber, Ghaffari, and Arbuckle have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793